9. Croatia: progress report 2008 (vote)
- Before the vote on Amendment 13:
Thank you, Mr President. There have been a lot of discussions between the groups over the last few days, right down to the last minute in fact. The following amendment now seems to me to be the one that has the broadest agreement in this House and also, according to direct information which I have received, was voted on with the agreement of both Croatia and Slovenia.
The amendment reads as follows in English:
'Recalls the informal agreement reached on 26 August 2007 by the Prime Ministers of Croatia and Slovenia on the submission of their border dispute to an international body; welcomes the readiness of Croatia and Slovenia to accept the mediation offer made by the Commission and takes the view that this mediation should be based on international law; in this context, looks forward to a rapid advancement of the accession negotiations;'.